Citation Nr: 1607218	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  07-05 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to a higher initial rating for left shoulder arthritis, rated 10 percent disabling prior to March 22, 2008.

2.  Entitlement to a higher initial rating for left shoulder arthritis, rated 20 percent disabling since March 22, 2008.

3.  Entitlement to a higher initial rating for lumbar spine arthritis, rated 10 percent disabling prior to March 22, 2008.

4.  Entitlement to a higher initial rating for lumbar spine arthritis rated 20 percent disabling since March 22, 2008.

5.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant 



ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1970 to November 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 decision of the Nashville, Tennessee, Regional Office (RO).

In November 2008 and June 2011 the Veteran testified at a hearing before a Veterans Law Judge and an Acting Veterans Law Judge respectively with respect to issues listed on the title page.  In October 2012, the Veteran was notified of his right to provide testimony before a third Veterans Law Judge due to the testimony provided at his November 2008 and June 2011 Board hearings.  Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011).  A February 2013 Board decision determined that as the Veteran had not responded to the October 2012 letter regarding another hearing that further development for a hearing was not necessary.

In September 2013, the claims were remanded as the Acting Veterans Law Judge who had conducted the June 2011 hearing was no longer employed by the Board and the Veteran had requested another hearing.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Upon review of the record, the Board finds that the Veteran's claims must again be remanded.  The record indicates that the Veteran was scheduled for a hearing in May 2014; however, correspondence from his previous representative was determined to be a withdrawal of his request for a hearing.  

Subsequently, the Veteran's current representative has provided a statement in February 2016 which reveals that the appellant desires a video conference hearing at the RO.  Consequently, the Board finds that the case must be returned to the AOJ to schedule another videoconference hearing to ensure due process requirements are met.  See 38 C.F.R. § 20.704 (2015).

The record also shows that the Veteran is claiming entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  Such a claim is part of the increased rating claims before the Board.  Rice v. Shinseki, 22 Vet. App. 447 (2009). 

Finally, the representative advises that the appellant is in receipt of Social Security disability benefits, and that additional pertinent treatment records are available.  As such, further development is in order. 

Accordingly, the case is REMANDED for the following action:
	
1.  Provide the appellant appropriate notice under the Veterans Claims Assistance Act of 2000 concerning his claim of  entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.

2.  Contact the Social Security Administration and request that they provide VA with copies of all medical record pertaining to their award of disability benefits to the appellant.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3.  The RO should contact the appellant and request that he identify all treatment providers who have cared for either his left shoulder or lumbar disorder since February 2015.  Thereafter the RO must conduct appropriate development consistent with the Veterans Claims Assistance Act of 2000.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
  
4.  Then, and only then, the RO should schedule the Veteran for a videoconference hearing before a Veterans Law Judge.  Notify the appellant and his representative of the date, time and location of this hearing.  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




